DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara (2016/0361860 A1: figures 5A-5C; and paragraphs 50 and 72).
Nakahara teaches a manufacturing apparatus for manufacturing a container from preform (1), the apparatus comprising: an injection molding part configured to injection mold a preform; and a temperature adjustment part configured to adjust a temperature of the preform molded in the injection molded part; a blow mold for blow molding the temperature adjusted preform, wherein the preform is cooled to a predetermined temperature suitable for blow molding in the temperature adjustment part, see paragraph 50.  The preform is transferred around a rotary table between stations by neck mold (7).  The temperature adjustment part (12) includes a cooling pot (16) and a cooling core portion (23) wherein the preform is deformed as illustrated in figure (5C) while cooling in the cooling pot.  Claim 1 includes language about the intended use of the apparatus to have the preform at a specific temperature when inserted into the temperature adjustment part, but such is intended usage.  The molding apparatus of Nakahara cools the preform before removing the parison from the injection mold as required to have a preform that does not drip or deform or sag when removing from the injection mold.  The molding apparatus is capable of cooling the preform to the recited temperature and such is not a structural limitation of the apparatus.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 05-185493 A: figures 2-5 and the English abstract).
Sato teaches an injection blow molding apparatus comprising: an injection molding station (10) for molding a preform; a temperature adjustment station (12) for adjusting the temperature of the preform; and a blow molding station (14) for blow molding the temperature adjusted preform.  The temperature adjustment station (12) has a temperature adjustment cavity mold (50) and a temperature adjustment core (60) to introduce cooling air into the preform as illustrated in figure 4.  The molding apparatus of Sato cools the preform before removing the parison from the injection mold as required to have a preform that does not drip or deform or sag when removing from the injection mold.  The molding apparatus is capable of cooling the preform to the recited temperature and such is not a structural limitation of the apparatus.
Allowable Subject Matter
Claims 4-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests a method of injection blow molding a container from an injection molded preform wherein the preform is inserted into the temperature adjustment part in a state where an outer surface temperature of the preform is higher than a glass transition temperature of the preform by 30 degrees Celsius or higher and 60 degrees Celsius or lower.  Each of Nakahara and Sato discloses injection blow molding of a container using a temperature adjustment station between the injection mold and the blow mold, but neither reference teaches or suggests manipulating of the preform temperature as claimed in the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/9/2022